DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No. 13/347,127; 13/633,387,PCT/US2013020992; 14/152,369; 14/327,869; 14/270,804, 15/270804 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
At least the limitations of claim 1 reciting “selecting a dental implant from the kit of dental implants and shortening the dental implant from an initial length as provided to a shorter length; capturing an image of the selected dental implant and healing cap by scanning the patient's oral cavity with a scanning apparatus, wherein the radiopaque markers are positioned such that the radiopaque markers allow construction of a 3-dimensional virtual model of the implant, healing cap, and surrounding hard and soft tissues by a computing device, where precise positioning of the implant and the healing cap in the 3-dimensional model is determined based on positioning of the radiopaque markers” are not supported in the previous applications.
Accordingly, claims 1 - 22 are not entitled to the benefit of the prior applications. Claim 1 - 22 are therefore afforded the filing date of 04/12/2018, which is the filing date of parent application 15952064, now US 10,568,720.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 4, and 10 - 17 are objected to because of the following informalities:
Claim 1 is objected to because the word “markings” in line 2 should be amended to recite “markers” in order to employ consistent terminology throughout the claims.
 Claim 1 is objected to the claim appears to use the phrase “an initial length as provided” in line 19 to refer to the “given length” that is recited in line 4. Examiner suggests amending the claim to use the same terminology throughout the claims to refer to the length of the dental implants. 
Claim 4 is objected to because the acronyms “CT” and “MRI” should be defined upon their usage.   
Claims 10 - 17 are objected to because the phrase “the plurality of markers” in each claim is confusing as to which “plurality” is being referred to because claim 1 has recited two pluralities of radiopaque markers: one plurality of radiopaque markers on the implant body and one plurality of radiopaque markers in/on the healing cap. Examiner suggests amending the limitation to recite “the plurality of radiopaque markers of the implant body” to avoid unclear antecedent basis for “the plurality” and to use consistent terminology throughout the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 8, 9, 15, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite because it is unclear which plurality of radiopaque markers is being referred to by “the plurality of radiopaque markers” in line 1. Claim 1 has recited two pluralities of radiopaque markers: one plurality of radiopaque markers on the implant body and one plurality of radiopaque markers in/on the healing cap. Examiner suggests amending the claim to clarify whether claim 2 attempts to refer to the markers on the implant body, the markers in or on the healing cap, or all of the markers recited in claim 1. 
Claim 3 is indefinite because terms “about 3 mm,” “about 4 mm,” and “about 5 mm” are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close the diameters must be to the recited values in order to be “about” the recited values versus being ‘not about’ the recited values. 
Claim 8 is indefinite because terms “about 3 mm” and “about 4 mm” are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close the diameters must be to the recited values in order to be “about” the recited values versus being ‘not about’ the recited values. 
Claim 9 is indefinite because there is unclear antecedent basis for “an anatomical healing cap received into the implant.” It is unclear if this is the healing cap recited in claim 1 or not. Examiner suggests amending the limitation to either recite “the healing cap ” or to clearly distinguish the healing cap in claim 9 form that in claim 1. 
Claim 15 is indefinite because term “about 120” degrees is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close the angles must be to the recited value in order to be “about” the recited value versus being ‘not about’ the recited value. 
Claim 22 is indefinite because there is insufficient antecedent basis for “the length markers.” The length markers have been recited in claim 21, but claim 22 depends from claim 1 rather than claim 21. It is unclear whether claim 22 is intended to depend from claim 21. Examiner suggests amending the claim to depend from claim 21 or to positively recite the length markers, as was done in claim 21.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 3 of U.S. Patent No. 10,568,720 (reference claims). 
Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 1 - 3, all of the limitations of instant claims 1 - 3 are present within reference claims 1 - 3, respectively.  
	Regarding claims 4 - 5, the reference claims do not recite that the scanning apparatus comprises a CT scan machine, x-ray machine, MRI machine, or ultrasound machine.
	However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of the  reference claims to have the scanning apparatus comprise any one of a CT scan machine, x-ray machine, MRI machine, or ultrasound machine, in order to use conventional imaging equipment that is readily available to clinicians to perform the step of capturing the image. 
Regarding claim 6, all of the limitations of instant claim 6 are present within reference claim 1.
Regarding claim 7 - 8, all of the limitations of instant claims 7 - 9 are present within reference claim 3.
	Regarding claim 9, the reference claims do not recite applying a radiopaque powder around a gingival cuff surrounding the implant or an anatomical healing cap received into the implant so that the powdered surface better shows up on the 3-dimensional virtual model.
	However, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, to have modified the invention of the  reference claims to include a step of applying a radiopaque powder around a gingival cuff surrounding the implant or an anatomical healing cap received into the implant so that the powdered surface better shows up on the 3-dimensional virtual model, in order to facilitate accurate construction of the 3-dimensional model. 
	Regarding claims 10 - 17, the reference claims do not recite the specific details of the arrangements of markers that are respectively required by claims 10 - 17.
	However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of the  reference claims such that the markers are positioned in any of the arrangements recited in claims 10 - 17, respectively, in order to provide a marker distribution that is readily discernible in the captured image, to thereby facilitate accurate construction of the 3-dimensional model. 
Regarding claims 18 and 19, all of the limitations of instant claims 18 and 19 are present within reference claim 1.
Regarding claim 20, all of the limitations of instant claim 20 are present within reference claim 1.
Regarding claims 21 - 22, the reference claims do not recite that the dental implant further comprises length markers provided on the dental implant for aiding a practitioner in shortening the implant to a desired length, wherein the length markers are regularly spaced on the dental implant at regularly spaced intervals from 1 to 5 mm apart.
	However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of the  reference claims to have the dental implant further comprises length markers provided on the dental implant for aiding a practitioner in shortening the implant to a desired length, wherein the length markers are regularly spaced on the dental implant at regularly spaced intervals from 1 to 5 mm apart, in order to help the practitioner properly size the implant as needed for the patient’s specific anatomy.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMELIE R DAVIS/Primary Examiner, Art Unit 3793